 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                               ***
 9    MARINA GARDENS – BDS, LLC, a Nevada                        Case No. 3:19-cv-00048-LRH-WGC
      Limited Liability Company; MARINA GARDENS
10    – RAF, a Nevada Limited Liability Company,                 ORDER
11                                                 Plaintiffs,
12           v.

13    HOUSTON SPECIALTY INSURANCE
      COMPANY, a Texas Corporation; ENGLE
14    MARTIN & ASSOCIATES, LLC, a Georgia
      Limited Liability Company; DOES I-XXX; and
15
      ABC CORPORATIONS A-Z; inclusive,
16
                                                Defendants.
17

18          On March 18, 2019, the Court issued an order finding that defendants had proffered

19   sufficient evidence demonstrating that the amount in controversy in this case exceeds $75,000.
20   (ECF No. 11). On the same day as the Court’s order, plaintiffs filed a response to defendant’s
21   supplemental removal filing (ECF No. 9) that disputed the amount in controversy. (ECF No. 10).
22   The Court did not learn of this filing until after it issued its March 18 order, and this order will
23   address plaintiffs’ response.
24          Plaintiffs contend that defendants failed to meet their burden to demonstrate that the
25   amount in controversy is over $75,000 because they did not attach evidence of purported
26   subsequent demands of less than their May 17, 2018 demand of $659,170.22. (ECF No. 10 at 3).
27   Plaintiffs admit that they sent the demand letter cited by defendants, but they also contend that the
28   amount changed since then. (Id.) Plaintiffs do not, however, present evidence of subsequent
                                                       1
 1   demands in support of their argument. As it stands, the evidence before the Court is a May 17,

 2   2018 settlement demand by plaintiffs of $659,170.22, an amount which far exceeds the $75,000

 3   amount in controversy requirement for diversity jurisdiction. Additionally, plaintiffs’ settlement

 4   demand letter identifies and explains a major insurance claim and dispute arising from a large fire

 5   at the subject apartment complex in which claims may exceed the offered settlement of

 6   $659,170.22. Based upon the evidence presented, the Court reconfirms its finding that defendants

 7   have sufficiently established diversity jurisdiction based upon an amount in controversy exceeding

 8   $75,000.

 9          IT IS SO ORDERED.

10          DATED this 29th day of March, 2019.

11                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
